Citation Nr: 1444516	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to increased ratings for posttraumatic stress disorder, currently assigned "staged" ratings of 50 percent prior to April 19, 2010, and 70 percent from that date.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1990.  This matter is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, assigning a 50 percent rating effective July 27, 2007.  In September 2012, the RO increased the Veteran's rating for PTSD to 70 percent, effective April 19, 2010.


FINDING OF FACT

Resolving reasonable doubt, the Veteran's PTSD is manifested by total occupational and social impairment with intermittent inability to perform activities of daily living.


CONCLUSION OF LAW

A 100 percent schedular rating for PTSD is warranted from July 27, 2007 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated by the RO in the September 2012 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for VA examinations in June 2008 and September 2013.  The reports, which will be discussed in greater detail below, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of an increased rating for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Moreover, the below decision grants a 100 schedular rating throughout the period on appeal, and thus, there can be no prejudice to the Veteran in proceeding with this appeal as the benefit sought is granted in full.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In October 2007, a licensed psychologist submitted a statement indicating that he had evaluated the Veteran on two occasions in August 2007 and found him to have significant symptoms of depression, anxiety, irritability, and avoidance of highly emotional situations.

In November 2007, the Veteran's girlfriend submitted a statement indicating that the Veteran has had difficulty maintaining a job since about 2001.  She noted that the Veteran started working from home without permission and would sit at his computer naked.  She stated that he even attempted to come to the dinner table naked.  She also noted that the Veteran verbally abused her and would sometimes jerk her out of sleep and yell profanities at her.  She further reported that she has observed the Veteran's decline physically, mentally, personally, professionally, and socially.  She stated that his anxiety attacks have progressed to the point where he has become non-functional.  She noted that he has poor hygiene, poor dress, poor self-esteem, and poor job performance.

The Veteran's ex-wife also submitted a statement in November 2007.  She stated that when she and her children left the Veteran, he had become "non-functional."  She noted that he was unable to do the most basic things, such as personal grooming, using the bathroom, or even standing without falling.  She stated that he had become profane and physically abusive.

A February 2008 treatment record noted that the Veteran reported his mood has been sad and anxious and his sleep has been poor for the past 2-4 weeks.  He reported increased trouble with nightmares and increased memory of his experiences in the military.  He did report being very happy with his girlfriend.  His appearance was noted as casually attired and cooperative and his psychomotor behavior was average.  His mood/affect was noted as euthymic, but his speech was coherent and his thought processes were linear.  His thought content showed no psychotic symptoms and the Veteran denied homicidal/suicidal ideation.  He was alert and oriented with fair insight and judgment.

On June 2008 VA initial PTSD examination, the Veteran stated that he felt his PTSD symptoms have been worse since working with Dr. H.Y. (a therapist).  He denied any suicide attempts, but admitted that he was involved in an altercation in 1971 and he broke his brother-in-law's jaw in 1971.  He also stated that he tried to choke his girlfriend approximately 7-10 days prior.  The Veteran indicated that he experiences problems with depression with associated anergia, anhedonia, feelings of hopelessness and helplessness, and crying.  He denied a history of mania.  He reported experiencing panic attacks with heart palpitations since 1998.  He reported experiencing recurrent, intrusive thoughts "just about daily", recurrent nightmares, flashbacks, being "very angry", and efforts to avoid thoughts, feelings, conversations, and places associated with the trauma.  The Veteran stated that he is only close to his girlfriend, but that he does love his family.  He also reported irritability, difficulty concentrating, having an exaggerated startle reflex, and being hypervigilant.

As for his employment history, the Veteran reported working on a part-time basis for his girlfriend, for approximately 5-6 hours a week.  The girlfriend reported that his work performance is "slacking."  He reported previously working for an Indian tribe as their health director, but noted that things "got ugly."  The examiner noted that the Veteran reported his only friends are his girlfriend, his children, and his uncle.  He has been married twice prior and does not have a relationship with two of his children.

On mental status examination, the Veteran was casually attired with no inappropriate behavior noted.  His eye contact was good and his speech was normal in rate and rhythm.  He was without impairment of thought process or communication and denied having delusions, hallucinations, or suicidal/homicidal ideations.  His mood/affect was noted to be angry, resentful, depressed, and with heart palpitations.  He was noted to be oriented times four.  The examiner noted a diagnosis of PTSD with a GAF score of 50.

A July 2008 VA mental health case note indicated that the Veteran was experiencing abandonment feelings and was considering his treatment options.  In March 2010, the Veteran reported remaining "quite depressed."

In April 2010, the Veteran's girlfriend submitted a statement indicating that she is the Veteran's sole caregiver and caretaker.  She stated that without her efforts, his personal hygiene would be nonexistent.  She noted that the Veteran's panic and anxiety level is nearly constant and his nightmares are often violent.  She further stated that it was recommended that she and the Veteran sleep separately because the Veteran would choke, hit, and/or grab her in the middle of the night.   His girlfriend indicated that the Veteran insists on keeping loaded weapons in the house and places them in easily accessible areas.  She also noted that the Veteran has become a social recluse.

Also in April 2010, a clinical psychologist performed an assessment of the Veteran.  She noted that he has been married three times and that he has control issues in his current relationship.  He has five children, but has no relationship with two of them.  The Veteran reported difficulty sleeping, stating that his shirt gets wet, his heart beats fast, and that he shakes really badly.  The Veteran also stated that his anxiety causes his hands to shake so much that he cannot use a keyboard.  He admitted to alcohol abuse and stated that his PTSD is compounded by his depression.  He reported crying easily and stated that he has nightmares, and on two occasions has choked his wife in his sleep.  He reported having no friends and not liking to leave the house.  The Veteran stated that he is constantly anxious and depressed.  He last worked in July 2007.  

Following an interview with the Veteran, the psychologist noted that the Veteran has severe anxiety, depression, PTSD, and obsessive compulsive disorder.  He indicated that the Veteran's anxiety is so disabling that the Veteran finds it difficult to function even on a retired basis.  The psychologist noted that this has interfered with his interpersonal relationships, he has intrusive memories, and he engages in great avoidance behaviors.  The psychologist noted a diagnosis of PTSD with a GAF score of 40.

On September 2013 VA examination, the examiner noted a diagnosis of PTSD manifested by total occupational and social impairment.

The Veteran's PTSD is presently rated 50 percent prior to April 19, 2010 and 70 percent from that date under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.
 
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Following a review of the evidence, the Board finds that the Veteran's PTSD warrants a 100 percent schedular rating throughout.  Considering the medical evidence, the Veteran's statements and those of his ex-wife and his girlfriend, he has had total social and occupational impairment from the date of service connection, July 27, 2007.  In this regard, the Board notes that the Veteran had difficulty maintaining a job (having last held a full time job in 2007), was limited to working no more than 5-6 hours a week for his girlfriend, and was reported to be "slacking" in this part-time work.  Further, the Veteran reported having a relationship with his girlfriend, but having no friends and limited relationships with his children.  The lay statements of record indicate the Veteran had difficulty with hygiene, was verbally and physically abusive at times, and was basically unable to function without assistance.  The Board acknowledges that the evidence prior to April 19, 2010 is not overwhelming in support of a finding of total social and occupational impairment, but finds that it does show that his severe disability picture likely was in existence prior to April 19, 2010.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the evidence throughout the period on appeal more nearly approximates total social and occupational impairment and a 100 percent schedular rating for PTSD is warranted.

As the Board grants a 100 schedular rating throughout the period on appeal, the appeal is granted in full as the Board has granted the benefit sought.


ORDER

A 100 percent schedular rating for PTSD is granted from July 27, 2007 to the present, subject to the controlling regulations governing monetary awards.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


